McDONALD, Chief Justice.
Plaintiff Myers’ Sons brought suit against Stroube Drilling Company for damages to a tractor. Trial was to the court without a jury, which rendered judgment for plaintiff for $1,750. Defendant perfected its appeal to this court and on 28 January 1957 caused transcript to be filed in this court. No statement of facts or briefs have ever been filed (see Rules 414 and 415, Texas Rules of Civil Procedure) and the court has been apprised that all matters in controversy have been settled between the parties. Accordingly the appeal herein is dismissed.